--------------------------------------------------------------------------------

Exhibit 10.5
 
 
 
CONTRACT MINING AGREEMENT DATED
 
November 1, 2013 BETWEEN
 
PUREBASE INC. (“OWNER”)
 
AND
 
US MINE CORP
 
(“CONTRACTOR”)


























 
Page 1

--------------------------------------------------------------------------------

 
 
 
CONTRACT MINING
AGREEMENT
 
THIS CONTRACT MINING AGREEMENT (this “Agreement”) is made and entered into this
1st day of November1, 2013, by and between Pure Base Inc., a Nevada corporation
having as its mailing address at, 1 Yonge Street, Suite 1801 Toronto ON M5E 1W7,
(“Owner”), and US Mine Corp, a Nevada corporation having as its mailing address
3090 Boeing Road, Cameron Park, CA 95682 (“Contractor”).
 
WITNESSETH :
 
WHEREAS, Owner owns certain real property and mill site and industrial mineral
interests located in Lassen County, California (the “Property”); and
 
WHEREAS, Owner desires to engage an independent contract miner to mine, process,
package, store, and ship certain minerals from portions of the Property on terms
based on the content of this contract.
 
WHEREAS, Contractor is experienced and possesses special skills in extracting
minerals by surface mining methods and processing such minerals; and
 
WHEREAS, Contractor owns modern equipment, tools and other machinery necessary
for the efficient production of industrial minerals by surface mining methods
and the safe operation of  Owner’s mill facility; and
 
WHEREAS, the industrial mineral contained in all formations held under claim,
underlying that certain surface area located and lying situate on the Properties
to be identified by Owner in Lassen County, California, and elsewhere (the
“Property), (said Industrial mineral being hereinafter referred to as “Pozzolan”
constitutes a part of the “Property”); and
 
WHEREAS, Owner is the owner of that certain real property (the “Premises”)
located in California; and
 
WHEREAS, Owner desires to engage Contractor to mine, remove, process, package,
load, transport and deliver the Pozzolan to Owner, and Contractor desires to
accept such engagement, all on the terms and conditions herein contained;
 
NOW, THEREFORE, for and in consideration of the terms, covenants and conditions
hereinafter set forth, the parties hereby mutually covenant and agree as
follows:
 
 
Article 1.
General Undertakings
 
Section 1.1     Work Described. Subject to the terms and conditions hereinafter
set forth, Owner hereby engages Contractor, and Contractor hereby agrees and
undertakes to: (i) mine (solely by surface mining methods, including auger and
high-wall mining), remove, process, load, transport and deliver to Owner at the
process plant, (the “Point of Delivery”), Pozzolan in the quantities and of the
quality hereinafter specified; and (ii) perform all other work ancillary to such
mining, removal, processing, packaging, loading, transportation and delivery of
the Pozzolan, including but not limited to all reclamation and surface
maintenance necessary for a full bond release (all of said services specified in
clauses (i) and (ii) hereinafter collectively referred to as the “Work”).
Contractor’s reclamation obligations hereunder shall survive the expiration,
termination or cancellation of this Agreement.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
Section 1.2     Ingress and Egress. Contractor shall have such exclusive rights
of ingress and egress to the Property as Owner possesses for the sole purpose of
performing the Work hereunder. Contractor acknowledges that Owner has or may
have no right, title or interest in or to the surface overlying the Pozzolan and
Contractor covenants that it shall acquire such rights in and to said surface as
are necessary to perform the Work (the “Surface Rights”). Contractor covenants
and agrees that during the Term hereof and for a period of one hundred eighty
(180) calendar days following the termination, expiration or cancellation of
this Agreement, Contractor: (i) shall neither assign nor otherwise transfer any
Surface Rights without the written consent of Owner first had and obtained, it
being understood and agreed that Owner shall be under no obligation to grant
such consent; (ii) shall use its best efforts to maintain the Surface Rights in
full force and effect in accordance with their terms; and (iii) shall, if
requested by Owner, assign or otherwise transfer to Owner all of its right,
title and interest in and to such Surface Rights as Owner may specify by notice,
it being understood and agreed that Contractor shall obtain, at its own cost,
all necessary consents, authorizations and approvals required for such
assignment or transfer.
 
Section 1.3     Operations. On the Commencement Date (as hereinafter defined)
Contractor shall commence, and thereafter during the Term hereof Contractor
shall continue, the Work in a skillful, workmanlike and prudent manner, having
due regard for the present and future value of the Property as a pozzolan mining
property. Contractor shall commit no waste of any mineable and merchantable
minerals as is practical in the course of the work.
 
Section 1.4     Limitations and Conditions. Contractor acknowledges that it has
reviewed all of Owner’s instruments of title to the Property and is familiar
with all terms, conditions, limitations, restrictions and reservations therein
contained. Subject always to the terms and conditions herein contained,
Contractor covenants to conduct and perform all of the Work in a manner
consistent with and subject to the terms, conditions, limitations, restrictions
and reservations set forth in said title instruments.
 
Section 1.5     Investigation of Property by Contractor. Contractor represents
to Owner that it: (i) has carefully made an independent examination of all data
available concerning the Pozzolan mineral deposits; (ii) is familiar with the
physical condition of the Pozzolan mineral deposits and the surrounding terrain;
(iii) has, and, at all times during the Term hereof, will have, the working
capital, equipment, experience, skill and labor necessary to perform the Work;
and (iv) has included in the Contract Price, as defined in Section 4.1 below, a
sum sufficient to cover the cost of performing the Work.
 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
 
Section 1.6     DISCLAIMER. OWNER DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES
AND REPRESENTATIONS CONCERNING THE POZZOLAN INCLUDING, WITHOUT LIMITATION, THE
EXISTENCE, QUANTITY, QUALITY, MINEABILITY OR MERCHANTABILITY THEREOF, TITLE
THERETO OR FITNESS THEREOF FOR A PARTICULAR PURPOSE, AND CONTRACTOR ACKNOWLEDGES
THAT NO REPRESENTATIONS, STATEMENTS OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN
MADE BY OR ON BEHALF OF OWNER REGARDING THE POZZOLAN, THE CONDITION THEREOF, THE
USE OR OCCUPATION THAT MAY BE MADE THEREOF, THE INCOME THAT MAY BE DERIVED
THEREFROM, THE APPURTENANT MINING RIGHTS OR OTHERWISE, EXCEPT AS ARE EXPRESSLY
CONTAINED HEREIN. THE USE OF ANY NAME CONFORMING TO THE GEOLOGICAL DESIGNATION
OF A POZZOLAN FORMATION SHALL NOT BE TAKEN OR CONSTRUED AS A WARRANTY BY SAID
DESCRIPTION, IT BEING UNDERSTOOD AND ACKNOWLEDGED BY CONTRACTOR THAT THE USE OF
SUCH NAME IS EMPLOYED FOR GENERAL REFERENCE PURPOSES ONLY AND MAY NOT BE
GEOLOGICALLY EXACT.
 
Section 1.7     Acknowledgment and Disclaimer. Owner and Contractor acknowledge
that Owner: (i) will not enter into, and may not hereafter enter, into pozzolan
supply contracts with other suppliers and contractors; (ii) may not mine and
remove pozzolan from the Property in competition with Contractor; and (iii) will
not engage other contractors, or may not otherwise grant to other persons or
entities the right, to mine and remove Pozzolan from the Property in competition
with Contractor. Contractor further acknowledges that: (1) Owner, in its sole
and absolute discretion, may allocate among its Pozzolan supply contracts the
Pozzolan mined by Contractor. Owner concedes obligation and duty to allocate all
quantities of the Pozzolan produced by Contractor hereunder to any Pozzolan
supply contract held by the Owner; and Contractor acknowledges that it is not a
third party beneficiary to any Pozzolan supply contract to which Owner is or may
be a party.
 
Section 1.8     Title to Pozzolan. Owner hereby retains all of its right, title
and interest in and to the Pozzolan (whether in place or severed) and nothing
herein shall be construed as creating or vesting in Contractor any economic or
property interest in the Pozzolan. Contractor covenants that it shall not claim
a deduction for mineral depletion for federal income tax or any other purpose.
Contractor is expressly prohibited from disposing of the Pozzolan in any manner
other than herein set forth and Contractor covenants and agrees that it will not
sell or transfer the Pozzolan to any third party without the written consent of
Owner first had and obtained, it being understood and agreed that Owner shall be
under no obligation to grant such consent.
 
Article 2.  Term
 
The term of this Agreement (the “Term”) shall commence on the date hereof (the
“Effective Date”) and shall continue thereafter until the earlier of: (i) ten
(10) years after the Commencement Date (as hereinafter defined); (ii)
termination or cancellation pursuant to Article 10 below; or (iii) exhaustion of
all mineable and merchantable Pozzolan as determined by the Contractor.
 
 
 
 
 
Page 4

--------------------------------------------------------------------------------

 
 
 
Article 3.
Production and Quality
 
Section 3.1     Production Covenant. Commencing August 1, 2014 (the
“Commencement Date”), and thereafter during the Term hereof, Contractor shall
mine and deliver to Owner at the Point of Delivery, during normal business
hours, such quantities of pure Pozzolan as Owner shall specify pursuant to
Section 3.3 below.  As used herein, the term “Pure Pozzolan” shall mean Pozzolan
meeting the quality specifications as determined by Owner and agreed to by
Contractor (the “Specifications”).
 
Section 3.2     Six Month Quantity Estimate . Owner shall confer with Contractor
between the first (1st) and the fifteenth (15th) day of February and August of
each year during the Term hereof regarding Contractor’s estimate of the quantity
of Pure Pozzolan which Contractor estimates to be delivered to Owner hereunder
during the next succeeding six (6) month period (which six (6) month period
shall begin on the first (1st) day of March and September). Contractor agrees
that Owner shall be under no obligation to take delivery of the quantities of
Pozzolan estimated at such conference.
 
Section 3.3     Two Week Quantity Estimate. Contractor shall notify Owner on or
before the first (1st) day of each calendar month during the Term hereof of the
quantity of Pure Pozzolan which Contractor estimated to deliver to Owner during
the period from the sixteenth (16th) through the last day of such month; and
Contractor shall notify Owner on or before the fifteenth (15th) day of each
calendar month during the Term hereof of the quantity of Pure Pozzolan which
Contractor estimated to deliver to Owner during the period from the first (1st)
through the fifteenth (15th) day of the next succeeding calendar month. Owner
will specify the amount of Pure Pozzolan to be delivered in each 15-day period
provided, however, that in no event shall Contractor be required to deliver more
than thirty thousand (30,000) tons of Pure Pozzolan in any one (1) calendar
month during the Term hereof (the “Maximum Quantity”), or less than three
hundred thousand (300,000) tons of Pure Pozzolan in any calendar year during the
Term hereof (the “Minimum Quantity”). As used in this Agreement, the term “ton”
shall mean a short ton equal to two thousand (2,000) pounds avoirdupois.
 
Section 3.4     Weighing. Sampling and Analysis. Each railcar or truckload of
Pozzolan delivered by Contractor to Owner at the Point of Delivery in accordance
with Section 3.3 hereof shall be weighed by Contractor on certified rail or
truck scales at the Point of Delivery and sampled and analyzed by Owner at a
facility designated by Owner for the purpose of determining whether such
truckload of Pozzolan meets the Specifications, it being understood and agreed
that such sampling and analysis shall be by whole rock analysis, truck top
sampling, bag top sampling, belt cut sampling or any other method as Owner shall
determine in its sole and absolute discretion. Owner shall keep a record of all
such weights and analyses, which shall be deemed valid, conclusive and binding
for all purposes of this Agreement so long as they are made in good faith.
Anything contained herein to the contrary notwithstanding, Owner shall not be
obligated to weigh, sample, analyze or make any payment to Contractor whatsoever
with respect to any railcar or truckload of Pozzolan delivered by Contractor
hereunder if, in the sole opinion of Owner, as a result of visual inspection,
said railcar or truckload of Pozzolan does not meet the Specifications. Any
refusal by Owner to weigh, sample, analyze or make payment with respect to, any
railcar or truckload of Pozzolan
 
 
 
Page 5

--------------------------------------------------------------------------------

 
 
 
pursuant to the immediately preceding sentence shall not relieve Contractor of
its obligation to deliver the quantity of Pure Pozzolan specified by Owner
pursuant to Section 3.3 above. Anything contained herein to the contrary
notwithstanding, Owner shall not be obligated to make any payment to Contractor
whatsoever with respect to any railcar or truckload of Pozzolan delivered by
Contractor hereunder if, as a result of Owner’s sampling and analysis, such
railcar or truckload does not meet the Specifications; and it is understood and
agreed that the delivery of any such railcar or truckload shall not relieve
Contractor of its obligation to deliver the quantity of Pure Pozzolan specified
by Owner pursuant to Section 3.3 above. In the event that any truckload of
Pozzolan delivered by Contractor to the Point of Delivery fails to meet the
Specifications or if, for any other reason whatsoever, Owner is not obligated to
compensate Contractor hereunder with respect to Pozzolan delivered by Contractor
to the Point of Delivery, then, upon notice from Owner, and provided that such
Pozzolan has not yet been shipped from the Point of Delivery, Contractor shall
be responsible, at its sole cost and expense, for promptly removing such
non-conformingPozzolan from the Point of Delivery.
 
Article 4.
Payment
 
Section 4.1     Payment Amount. As full compensation for the furnishing by
Contractor of all permits, bonds, licenses, materials, labor, equipment,
supplies, utilities and other items required hereunder; for the full performance
of the Work by Contractor, including, without limitation, the delivery of the
quantities of Pure Pozzolan to the Owner at the Point of Delivery; and for all
loss, cost, damage or expense to Contractor arising in the course of the Work
from unforeseen obstructions or difficulties, but subject always to the
provisions of Section 3.4 above, Owner agrees to pay Contractor (i) for all
Pozzolan shipped from the Point of Delivery, 150% (percent) of all costs of work
incurred over total project length as per Articles 1, 2 and 3.  (ii) The term
"cost of work" shall mean costs necessarily and reasonably incurred in the
performance of the work and actually paid by the Contractor, including all costs
incurred due to changes and extras not listed in Articles 1, 2 and 3 but
directly related to the Work to get Pozzolan to the Point of Delivery. (iii) The
Contractor shall keep full and detailed accounts as may be necessary for proper
financial management under this Agreement.  The Owner shall be afforded access
to the Contractor's entire records, books, correspondence, instructions,
drawings, receipts, vouchers, memoranda and similar data relating to this
Agreement, and the Contractor shall preserve all such records for a period of
two (2) years after the final payment.
 
Section 4.2     Payment Date. The Contractor shall, on a monthly basis during
the course of work, deliver to the Owner a statement showing  in complete detail
all costs incurred by Contractor in the execution of this Agreement for the
preceding 1 month period.  Accompanying said statement shall be a copy of all
back-up documentation including subcontract payments, equipment purchases and
rentals, material procurement invoices, payrolls for all the labor and all
receipted bills for which payment is due related to management, permitting,
mining, processing, packaging, maintenance and facility operation relating to
bringing Pozzolan to the Point of Delivery.  The Owner shall review the
statement and shall remit such amount within three days of the Owner's receipt
of the statement.  The final payment, constituting the final Contractor's fee
(consisting of an amount equal to 50% of the cost of work), shall be paid by the
Owner to the Contractor when the monthly amount of conforming Pozzolan specified
by Owner pursuant to Section 3.3 above is delivered to the Point of Delivery.
 
 
 
Page 6

--------------------------------------------------------------------------------

 
 
 
Section 4.3     Right of Owner to Apply Payments . Anything contained herein to
the contrary notwithstanding, if Contractor shall default in the payment of any
sums payable by Contractor to Owner pursuant to any other agreement between
Contractor and Owner, then Owner shall have the absolute right, at its sole
discretion and upon notice to Contractor: (i) to apply to Contractor’s account
under said other agreement with Owner any payments required to be made by Owner
to Contractor hereunder; or (ii) to apply to Contractor’s account under said
other agreement with Owner any payments made by Contractor to Owner hereunder
and to enforce its rights against Contractor hereunder for the nonpayment under
this Agreement of any amounts so applied to Contractor’s said account, to the
same extent as if payment of said amounts had never been made to Owner
hereunder.
 
Article 5.
Relationship of the Parties
 
Section 5.1     Independent Contractor. It is expressly agreed that Contractor
will perform the Work specified by this Agreement as an independent contractor.
Contractor shall exercise exclusive control over its work force and labor
relation policies and direct the manner, method and mode of performance of the
Work. Contractor agrees not to hold itself out as a partner, joint venturer,
employee, agent, representative or lessee of Owner; and nothing herein contained
shall be construed as creating a single enterprise, joint venture, agency,
partnership, joint employer or lessor-lessee relationship.
 
Section 5.2     Labor Relations. Contractor shall be responsible, in all
respects, for the hiring, employment, direction, working conditions and
compensation of all individuals engaged to carry out the Work hereunder.
Contractor shall (i) employ, fix the compensation of and pay its employees, as
required by law; (ii) deduct from the wages of its employees and pay over to the
proper authorities any tax or taxes, as required by law, ordinance, rule,
regulation or resolution of any governmental authority; and (iii) comply with
all present and future federal, state and local laws, ordinances, rules and
regulations pertaining to the duties and obligations arising out of the employer
and employee relationship, including, without limitation, unemployment
compensation, social security withholding taxes, workers’ compensation, wage and
hour laws, federal and state safety laws, occupational disease compensation, and
all other applicable laws, ordinances, rules and regulations lawfully
promulgated by any state, federal or other governmental authority. Contractor
shall file all necessary reports or other documents with the applicable
governmental offices in order to properly establish and serve notice of
Contractor’s sole and exclusive responsibility for the health and safety of its
employees and agents during the Term of this Agreement. Contractor shall keep
and, upon request from Owner, make available to Owner supporting records
evidencing its compliance with the requirements herein set forth.
 
 
 
 
Page 7

--------------------------------------------------------------------------------

 
 
 
Article 6.
Additional Covenants and Obligations
 
Section 6.1     Mining Permits. Unless otherwise directed by Owner in writing,
on or prior to the Commencement Date Contractor shall, in its name and at its
own expense, secure any and all federal, state and/or local licenses, permits,
authorizations, bonds and identification numbers required by law for performance
of the Work; and Contractor shall be bound by the terms thereof, perform the
Work in accordance therewith, have full responsibility therefore and pay all
fees, fines and assessments related thereto. Upon request by Owner, copies of
all applications made to, and of all licenses, permits, authorizations, bonds,
inspection reports and compliance, non-compliance or other orders issued by, and
of all plans, maps or other information filed with or furnished to, any
governmental authority or agency, and of all communications had therewith
concerning any of the foregoing, shall be furnished to Owner by Contractor upon
Owner’s request. Responsibility for engineering required to obtain, modify,
revise or modify existing and future plans of operation and reclamation permits
required by the State of California, Lassen County or the Bureau of Land
Management shall be the responsibility of the Owner. Bonding requirements
required for obtaining, modifying, revising or modifying existing and future
reclamation permits will be the responsibility of the Contractor. If this
Agreement is terminated and/or Contractor is no longer performing the Work
and/or is no longer the listed operator, any and all bonds placed by the
Contractor must be changed within 90 days to reflect the change in listed
operator.
 
Section 6.2     Non-Exclusive Rights . Contractor acknowledges that Owner may,
during the progress of the Work, place or install or cause to be placed or
installed on the Property various structures, equipment and materials and may
carry on, either directly or through others, such other operations as it may
deem necessary or desirable for its own purposes; provided, however, that Owner
will not unreasonably interfere with the Work hereunder.
 
Section 6.3     Mining Plans . It is understood and agreed that the Property may
not be mined by other contractors while the force of this Agreement remains in
effect. Contractor shall prepare mining plans and projections; Contractor shall
permit Owner to review said mining plans and projections before Contractor
commences the Work thereunder; Contractor shall strictly follow said mining
plans in performing the Work, as the same may be amended from time to time;
Contractor shall immediately notify Owner of any such amendments; and Contractor
shall not deviate from or modify said mining plans unless Owner is first
notified.
 
Section 6.4     Safety. Owner and Contractor recognize the importance of safety
procedures and safe working conditions. Contractor shall therefore comply with
and cause its employees to abide by all present and future federal, state and
local safety laws, rules and regulations applicable to Contractor, Contractor’s
employees and the Work.
 
Section 6.5     Compliance with Laws. Contractor shall perform the Work in
strict compliance with the laws of the United States of America and the State of
California and its political subdivisions, and all rules, regulations and orders
issued or promulgated there under, which are in effect at any time during the
performance of the Work or during the Term hereof.
 
 
 
Page 8

--------------------------------------------------------------------------------

 
 
 
Section 6.6     Contractor to Remove and Abate Environmental Hazards. Should
Contractor or its agents, representatives or employees do or omit to do any act
on the Property which creates or contributes to the creation of any condition
constituting a common law nuisance or an environmental hazard, or which causes
or is likely to cause the pollution of air, water or streams, or contravenes any
law or requires continuing expenditures in order to comply with the law after
termination of mining, Contractor agrees to remove from the Property or
otherwise abate the conditions creating or contributing to the creation of the
foregoing conditions and to indemnify and save harmless Owner from any claims,
demands, suits, awards, or judgments arising out of the existence of such
conditions. Contractor’s obligations imposed by this Section shall survive the
termination, cancellation or expiration of this Agreement.
 
Section 6.7     Inspection of the Work. Owner retains the right and privilege at
all times to inspect the Work hereunder and any other aspect of Contractor’s
operations as it relates to this Agreement, for the purpose of ascertaining the
quantity and quality of Pozzolan mined and removed by Contractor and to verify
that Contractor is neither wasting any mineable and merchantable Pozzolan nor
interfering with any right or interest of Owner in or to the Property; provided,
however, that Owner shall not be obligated to exercise, or held responsible for
exercising or failing to exercise, any such right or privilege.
 
Section 6.8     Maps. Contractor shall at all times maintain maps showing, on
the system specified by Owner and on a scale of not more than five hundred (500)
feet to one (1) inch, the extent of Contractor’s operations hereunder, together
with the boundaries of the Pozzolan, the location of all railroad tracks,
rights-of-way, streams, roads, buildings, mine workings and other improvements
therein, thereon or thereover, and such additional information as reasonably may
be requested by Owner. Copies of such maps, in the form of a true, full scale
print or tracing and in electronic format thereof, shall be certified by an
officer of Contractor and a registered civil or mining engineer as current,
complete and accurate as of: (i) the last day of December each year during the
Term of this Agreement; and (ii) any other date as Owner may request in writing,
at Owner’s sole expense; and each such certified copy shall be furnished to
Owner within ten (10) days after the date of said certification.
 
Section 6.9     Records. Contractor shall maintain accurate records regarding
all aspects of the Work including, but not limited to, mining conditions
encountered, books of account, maps and mining plans (the “Records”). Owner or
its authorized agent shall, at all reasonable times, have the right to inspect
and examine the Records. Contractor shall preserve the Records for a minimum
period of two (2) years after expiration, cancellation or termination of this
Agreement and shall promptly deliver copies of the same to Owner upon request.
 
Section 6.10    Confidentiality of Information. Contractor acknowledges that its
performance of the Work may generate or provide Contractor with access to
specialized information or trade secrets of a confidential nature pertaining to
Owner and its business. Contractor therefore agrees that: (i) it shall treat the
content of this Agreement and all information relating to the Property, the
Pozzolan, Owner or Owner’s business (all of the foregoing being hereinafter
collectively referred to as the “Information”) as confidential; and (ii) unless
required by the normal course of the work, or a court order, it shall not
disclose any of the Information to a third party without obtaining the prior
written consent of Owner. Contractor’s obligations under this Section 6.10 shall
survive the termination, expiration or cancellation of this Agreement.
 
 
 
Page 9

--------------------------------------------------------------------------------

 
 
 
Section 6.11    Commingling. Contractor shall not commingle the Pozzolan with
any other minerals, except upon Owner’s prior written request.
 
Section 6.12    Haulage Roads. Contractor shall maintain upon the Property and
upon contiguous and adjacent properties all roads required for the performance
of the Work. Contractor acknowledges that the cost of said maintenance is
included in the Contract Price. The location of new roads upon the Property
shall be subject to the prior written consent of Owner.
 
Section 6.13    Liens. Contractor shall neither take nor fail to take any action
which could result in the perfection of any lien or other encumbrance against
the Property, the fixtures therein or thereon, or the Pozzolan (whether in place
or severed).
 
Section 6.14    Taxes. Owner shall be responsible for the payment of all:
property taxes on the Premises and claims. Contractor shall be directly
responsible for, and shall promptly pay when due, all other taxes which may be
imposed or assessed against the Work, Contractor, Contractor’s equipment, and
improvements placed or installed by Contractor in or upon the Property.
 
Article 7.
Representations and Warranties
 
Contractor represents and warrants that: (i) it is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada; (ii) it has
full legal power, authority and capacity to effectuate and perform this
Agreement; (iii) as of the date hereof it is, and during the Term hereof it
shall remain, eligible to obtain surface disturbance permits and revisions and
amendments thereto; (iv) neither Contractor nor any of its assets is subject to
any judgment, order, writ, decree or injunction, nor is Contractor a party to
any judicial, administrative or arbitration proceeding or investigation, now
pending, or, to its knowledge, threatened, which could have a material adverse
effect on the ability of Contractor to perform the Work; and (v) this Agreement
constitutes the legal, valid and binding obligation of Contractor, enforceable
in accordance with its terms.
 
Article 8.
Insurance
 
Section 8.1     Coverage. In addition to, and not in limitation of any
obligation to indemnify Owner hereunder, Contractor shall, at its sole expense,
procure and maintain in full force and effect during the Term of this Agreement
the following insurance coverage naming Owner as additionally insured:
 
 
(a)
Comprehensive general public liability insurance against claims for bodily
injury, death or property damage, occurring in or about the Property in an
amount not less than:

 
 
(i)
Three Million Dollars ($3,000,000.00) in respect of bodily injury or death to
any one (1) person arising out of one (1) occurrence;

 
 
 
Page 10

--------------------------------------------------------------------------------

 
 
 
 
(ii)
Three Million Dollars ($3,000,000.00) in respect of bodily injury or death to
more than one (1) person arising out of one (1) occurrence; and

 
 
(iii)
Three Million Dollars ($3,000,000.00) for property damage arising out of one (1)
occurrence.

 
 
(b)
Worker’s compensation and employer’s liability insurance adequate to fully
satisfy Contractor’s legal obligations under any state or federal workers’
compensation statute, including, without limitation, obligations with respect to
occupational disease provided, however, that Contractor may self-insure against
liability for workers’ compensation (including occupational disease) to the
extent permitted by state and federal law and, to such extent, Contractor may
satisfy its obligation under this provision by meeting the requirements for
self-insurance imposed by statutes, regulations, rulings and other laws of the
state and federal agency administering the same and by submitting to Owner the
same evidence required by, and submitted by Contractor to, such agencies;
provided, further, and anything contained herein or in federal or state law to
the contrary notwithstanding, that:

 
 
(i)
annually throughout the Term of this Agreement and in connection with the
preparation of its annual financial statements, Contractor shall obtain, from an
independent licensed actuarial firm, an actuarial computation of its liability
for workers’ compensation (including occupational disease) claims, including all
claims incurred but not reported; and

 
 
(ii)
Contractor shall at all times secure payment of the most recent computation of
said actuarial liability.

 
 
(c)
Automobile liability and/or excess umbrella liability insurance (owned, hired
and non-owned vehicles) with minimum bodily injury and property damage limits of
Three Million Dollars ($3,000,000.00) for each occurrence.

 
Section 8.2     Form of Insurance . All insurance required under Section 8.1
shall be with a reputable insurer, shall name and insure Owner “as its interests
may appear”, shall contain a provision for notice to Owner of any overdue or
unpaid premium, and shall provide for thirty (30) days’ advance notice to Owner
of any proposed cancellation. The comprehensive general public liability
insurance shall provide coverage against all losses arising out of legal
liability due to the maintenance of the Pozzolan and the performance of the
Work, including, without limitation, and if coverage for such is available,
subsidence, pollution or contamination of water. Each policy of insurance shall
be written as an “occurrence” contract, unless the policy is available only on a
“claims made” basis, in which case Contractor shall continue such policy for a
period of five (5) years after termination, expiration or cancellation of this
Agreement or until final release of all environmental reclamation bonds required
by any regulatory authority, whichever is the later to occur.
 
 
 
Page 11

--------------------------------------------------------------------------------

 
 
 
Section 8.3     Proof of insurance . Contractor agrees to furnish to Owner
certificates and/or policies of all insurance required by Section 8.1 hereof
prior to commencing the Work hereunder and thereafter upon request.
 
Article 9.
Indemnity
 
Section 9.1     Contractor Indemnification. Contractor shall indemnify and hold
harmless Owner, and Owner’s employees, agents, officers, directors and
shareholders, from and against any and all suits, actions, obligations,
penalties, charges, expenses, liabilities, demands, losses, claims, awards,
damages and/or judgments of any kind, nature or description (including, without
limitation, any and all attorneys’ fees and other costs and expenses that may be
incurred by Owner, or by Owner’s employees, agents, officers, directors or
shareholders in connection therewith), which may be imposed upon, incurred or
suffered by, or asserted against, Owner, or Owner’s employees, agents, officers,
directors or shareholders, and which arise out of or are attributable, directly
or indirectly, to the performance of the Work or to any misrepresentation or
breach of any covenant or warranty herein made by Contractor or to any failure
on the part of Contractor to fully and strictly observe and comply with the
terms of this Agreement. This covenant of indemnity and all other covenants of
indemnity herein contained shall survive the cancellation, termination or
expiration of this Agreement.
 
Section 9.2     Owner Indemnification. Owner shall indemnify and hold harmless
Contractor, and Contractor’s employees, agents, officers, directors and
shareholders, from and against any and all suits, actions, obligations,
penalties, charges, expenses, liabilities, demands, losses, claims, awards,
damages and/or judgments of any kind, nature or description (including, without
limitation, any and all attorneys’ fees and other costs and expenses that may be
incurred by Contractor, or by Contractor’s employees, agents, officers,
directors or shareholders in connection therewith), which may be imposed upon,
incurred or suffered by, or asserted against, Contractor, or Contractor’s
employees, agents, officers, directors or shareholders, and which arise out of
or are attributable, directly or indirectly, to the ownership, control of and/or
title to the Property and Premises or to any misrepresentation or breach of any
covenant or warranty herein made by Owner or to any failure on the part of Owner
to fully and strictly observe and comply with the terms of this Agreement. This
covenant of indemnity and all other covenants of indemnity herein contained
shall survive the cancellation, termination or expiration of this Agreement.
 
Article 10.
Default and Termination
 
Section 10.1    Events of Default. The following shall be events of default
hereunder, and the terms “Event of Default” or “Default” shall mean, whenever
they are used in this Agreement, any one or more of the following events:
 
 
(a)
Any act or omission by Contractor, or its employees, agents or representatives,
which directly or indirectly interferes with, disrupts or threatens the mining
operations of any other individual or entity on the Property, whether by reason
of a labor dispute, picketing, boycotting or otherwise;

 
 
 
Page 12

--------------------------------------------------------------------------------

 
 
 
 
(b)
If Contractor or Owner shall file a voluntary petition for bankruptcy or shall
be adjudicated bankrupt or insolvent, or shall file any petition or any answer
seeking or acquiescing in any reorganization, arrangement, composition,
adjustment, liquidation, dissolution, or similar relief for itself under any
then current federal, state, or other statute, law, or regulation, or shall
seek, consent to, or acquiesce in the appointment of any trustee, receiver, or
liquidator of Contractor or Owner, or shall make any general assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due;

 
 
(c)
Any loss by Contractor of self-insurance qualifications or failure by Contractor
to maintain any other insurance required hereunder;

 
 
(d)
The issuance of any order, decree, judgment or directive by any regulatory
authority, tribunal or court which requires Contractor to cease the Work or any
material part thereof for a period of more than fifteen (15) calendar days;

 
 
(e)
The cessation by Contractor of the Work or any material part thereof for fifteen
(15) calendar days for any reason whatsoever other than one specified in the
preceding clause (d);

 
 
(f)
The contravention by Contractor of Article 11 hereof prohibiting assigning,
pledging, encumbering, transferring or subcontracting, in whole or in part, this
Agreement, the Work or Contractor’s rights or obligations hereunder without the
written consent of Owner;

 
 
(g)
Any material failure by Contractor to conduct the Work hereunder in strict
compliance with all applicable federal, state and local laws, ordinances, rules
and regulations and the terms and conditions of all governmental permits,
licenses or authorizations;

 
 
(h)
Any failure by Contractor to immediately remove from the Property or otherwise
abate any conditions creating or contributing to an environmental hazard or a
common law nuisance referenced in Section 6.6 hereof;

 
 
(i)
If Contractor shall fail to pay or cause to be paid any sums due to Owner for a
period of thirty (30) or more days after Owner has given Contractor written
notice thereof or if Contractor shall fail to discharge a lien upon the Property
within thirty (30) days after its perfection by a third party;

 
 
(j)
If Owner shall fail to pay or cause to be paid any sums due Contractor pursuant
to Sections 4.1 and 4.2 for a period fifteen (15) days or more days after
Contractor has given Owner written notice thereof;

 
 
(k)
The commission of waste by Contractor in contravention of Section 1.3 hereof or
any contravention by Contractor of the terms of Section 1.8 hereof;

 
 
 
Page 13

--------------------------------------------------------------------------------

 
 
 
 
(l)
The failure by Contractor to mine and deliver to Owner at the Point of Delivery
the quantities of Pure Pozzolan specified by Owner pursuant to Section 3.3
hereof within fifteen (15) days of the time therein specified;

 
 
(m)
The revocation or suspension by any governmental authority of any mining permit,
license, approval or authorization held by Contractor; the ineligibility of
Contractor at any time during the Term hereof to obtain surface disturbance
permits or amendments or revisions thereto; the ineligibility of Owner at any
time during the term hereof to obtain surface disturbance permits or amendments
or revisions thereto; the taking of any enforcement action against Owner
(including, without limitation, the issuance of any notice of noncompliance or
cessation order or any permit suspension or revocation) by reason of the acts or
omissions of Contractor or Contractor’s agents, officers, directors or
shareholders; or the taking of any enforcement action against Contractor
(including, without limitation, the issuance of any notice of noncompliance or
cessation order or any permit suspension or revocation) by reason of the acts or
omissions of Owner or Owner’s agents, officers, directors or shareholders;

 
 
(n)
Any failure by Contractor to cure, within five (30) days after Owner shall have
given Contractor written notice thereof, a material breach by Contractor of any
other agreement to which Contract and Owner are parties;

 
 
(o)
Any failure by Owner to cure, within five (5) days after Contractor shall have
given Owner written notice thereof, a material breach by Owner of any other
agreement to which Contractor and Owner are parties;

 
 
(p)
Any failure by Contractor to otherwise comply with any of the terms, covenants,
obligations, conditions or provisions to be performed or observed by Contractor
under this Agreement or imposed upon Contractor as a matter of law, other than
those specified in the preceding clauses (a) through (p);

 
 
(q)
Any failure by Owner to otherwise comply with any of the terms, covenants,
obligations, conditions or provisions to be performed or observed by Owner under
this Agreement or imposed upon Owner as a matter of law, other than those
specified in the preceding clauses (j), (m), (o) and (q).

 
Section 10.2    Termination or Cancellation Upon Certain Events of Default . If
any Event of Default specified in Section 10.1(p) or (q) hereof occurs and
continues for a period of thirty (30) calendar days after written notice thereof
by one Party to the other Party, or if any of the Events of Default enumerated
in Section 10.1(a) through (o) hereof occurs, then in such event and as often as
the same occurs, non-defaulting Party, at its option, may immediately terminate
or cancel this Agreement upon notice to the defaulting Party. Exercise of such
right shall not preclude the non-defaulting Party from exercising any other
remedy provided herein or at law, it being the agreement of the parties that a
Party’s remedies shall be cumulative and shall survive cancellation, termination
or expiration of this Agreement.
 
 
 
Page 14

--------------------------------------------------------------------------------

 
 
 
Section 10.3    Party’s Right to Cure . If, for any reason whatsoever, Owner or
Contractor is in breach of any of the terms, conditions or covenants of this
Agreement, the non-defaulting Party shall have the right, but not the duty, to
make any payment or perform any act to correct said breach, and the exercise of
such right shall not be deemed to constitute a release or waiver of any Default
by the defaulting Party. In exercising such right, the non-defaulting Party may
incur actual or incidental costs and expenses (including, without limitation,
reasonable attorneys’ fees), which may be deducted from monies due the
defaulting Partyr hereunder.
 
Section 10.4    Removal of Property . Upon cancellation, termination or
expiration of this Agreement whether or not Contractor is then in Default
hereunder: (i) Contractor shall have a period of ninety (90) days from
termination, expiration or cancellation in which to remove any personal
property, machinery or equipment (collectively, the “Mobile Equipment”) from the
Property, after which time title to any such Mobile Equipment not so removed
shall vest in Owner without charge or payment therefore and (ii) unless
otherwise specified by Owner (in which event Contractor shall promptly remove
the same at its sole cost and expense), all fixtures and other permanent
improvements placed by Contractor in or on the Property shall remain therein or
thereon and shall constitute a part thereof. Such fixtures and permanent
improvements shall be deemed to have been included in the Contract Price and
shall include, without limitation, roads, dams, ponds, buildings, structures,
and any and all other items required by law to remain a part of and installed in
or on the Property.
 
Section 10.5    Condition of the Property. Upon cancellation, termination or
expiration of this Agreement, Contractor shall, at Owner’s election and at
Contractor’s sole cost and expense: (i) leave the Property in such condition
that mining by Owner or any other person or entity may begin immediately and do
all things reasonably requested by Owner (unless prohibited by law) to permit
immediate mining thereby; or (ii) immediately complete all reclamation of the
site required to cause Owner and any appropriate governmental bodies to fully
release all bonds and surety thereon which are or may be required by law for the
performance of the Work hereunder.
 
Section 10.6    Transfer of Permits. Upon cancellation, termination or
expiration of this Agreement, Owner or its designee shall have the right, but
not the obligation, to apply to the County and other appropriate governmental
bodies either, as appropriate, for the transfer to Owner or its designee or for
the reissuance in the name of Owner or its designee of the permits which are or
may be required by law for the performance of the Work (the “Permits”); and
Contractor shall take all action reasonably requested by Owner to effect said
transfer or re-issuance. Pending said transfer or re-issuance, Contractor shall
maintain said Permits in full force and effect, and Contractor hereby waives all
rights to require a release of any bonds or other surety thereon prior to said
transfer or re-issuance. Contractor hereby agrees that Owner or any other mine
operator designated by Owner shall have the exclusive right to operate under the
Permits and Contractor’s bonds and other surety thereon pending the County’s
transfer of the Permits to Owner or its designee or the County’s re-issuance of
the Permits in the name of Owner or its designee; provided, however, that said
designee or Owner shall indemnify and hold harmless Contractor from and against
any and all suits, actions, liabilities, demands, losses, claims, awards,
damages and/or judgments of any kind, nature or description which are
attributable to such operations. In the event that Owner elects to apply to the
County and other appropriate governmental bodies for the transfer or re-issuance
to Owner or its designee of the Permits under this Section, Owner or its
designee shall take all reasonable action to cause the County and other
appropriate governmental bodies to effect said transfer or re-issuance in as
short a period following the expiration, termination or cancellation of this
Agreement as is feasible.
 
 
 
Page 15

--------------------------------------------------------------------------------

 
 
 
Section 10.7    Termination of Agreement by Either Party.  Both parties have the
right to remove themselves from this Agreement upon a sixty (60) day written
notice to the other party for any reason, with the understanding that the
reclamation responsibilities outlined in this Agreement have been completed;
maintenance of the leased equipment has been performed; payments to Contractor
have been paid in full; and equipment is in like or better condition when leased
on the date of Agreement.
 
Article 11.
Assignment and Subcontracting
 
Section 11.1    Rights Personal to Contractor . This Agreement is personal to
Contractor and requires the exercise of personal services, skills and judgment.
 
Section 11.2    Assignment and Subcontracting. Contractor shall not have the
right to assign, pledge, encumber, transfer or subcontract, in whole or in part,
by operation of law or otherwise, this Agreement, the Work and its obligations
and rights hereunder (including, without limitation, its right to receive any
monies hereunder) without the approval of the Owner. Contractor must give Owner
120 days notice of any sale or transfer of substantially all of the assets of
Contractor or any sale or transfer, or any series of sales or transfers, of the
stock of Contractor which singly or in the aggregate constitute a change in
ownership of ten percent (10%) or more of the stock of Contractor, or any
increase or series of increases in the number of outstanding shares of
Contractor which singly or in the aggregate results in a change in ownership of
ten percent (10%) or more of the total stock of Contractor. Failure to give 120
days notice shall be deemed an assignment hereunder. Contractor represents and
warrants that its stockholders have actual knowledge of the contents of this
Section 11.2 and have agreed to be bound hereby.
 
Article 12.
Miscellaneous
 
Section 12.1    Waiver. The failure of a Party to insist, in any one or more
instances, upon strict performance of any one of the provisions of this
Agreement, or to enforce any of its rights hereunder, shall not be construed as
a waiver of any such provision or right, but the same shall continue and remain
in full force and effect. A waiver by a Party of any particular cause of
termination or cancellation shall not prevent a termination or cancellation for
the same cause occurring at any subsequent time, nor shall the waiver of any
breach of any covenant or condition herein contained constitute a waiver of any
other breach or of the same breach occurring at a subsequent time. The
acceptance by a Party of partial payment of any monies from the other Party,
payment of which is in default herein, or acceptance by a Party of payment of
any monies from the other Party while payment of other monies or performance of
any other obligation is in Default hereunder shall not constitute a waiver by a
Party of such Default, nor preclude a Party from terminating or canceling this
Agreement or exercising any right hereunder, by reason of such Default.
 
 
 
Page 16

--------------------------------------------------------------------------------

 
 
 
Section 12.2    Notices.  Any and all notices, payments, reports, consents,
demands or other communications between the parties shall be in writing and
shall be deemed to have been given when delivered by fax or email or when
mailed, by registered or certified United States mail, postage prepaid, return
receipt requested, to the appropriate party at the address set forth below,
which address shall prevail until notice of change is given in writing in
accordance with the provisions of this Section.
 
                          
 

  OWNER:  PUREBASE INC.     1 Yonge Street, Suite 1801     Toronto ON M5E 1W7  
      CONTRACTOR: US MINE CORP     3090 Boeing Road     Cameron Park, Ca 95682

 
Section 12.3    Integration. This Agreement sets forth the entire agreement of
the parties pertaining to the subject matter hereof and supersedes all prior
agreements, arrangements and understandings of the parties with respect to such
subject matter.
 
Section 12.4    Modification . This Agreement may not be modified, in whole or
in part, other than by written agreement of Owner and Contractor.
 
Section 12.5    Choice of Law; Choice of Forum . This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada,
the principles of conflicts of laws notwithstanding.  Any lawsuit arising out of
or relating to this agreement shall be brought exclusively in the Courts of
Washoe County, Nevada.
 
Section 12.6    Headings. The headings contained in this Agreement are for
convenience of reference only and shall not be considered or construed as
affecting in any way the meaning of the provisions hereof.
 
Section 12.7    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one agreement.
 
Section 12.8    Severability. If any provision of this Agreement or the
application thereof to any person or circumstances shall to any extent be held
in any proceeding to be invalid or unenforceable, the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those to which it was held to be invalid or unenforceable, shall not
be affected thereby, and shall be valid and enforceable to the fullest extent
permitted by law, but only if and to the extent such enforcement would not
materially and adversely frustrate the parties’ essential objectives as
expressed herein.
 
Section 12.9    Time is of the Essence. Time is of the essence with respect to
each and every provision of this Agreement.
 
Section 12.10  Survival of Covenants. Any provision hereof which by its terms
has or may have application after the termination, expiration or cancellation of
this Agreement, shall be deemed to the extent of such application to survive
such termination, expiration or cancellation.
 
 
 
Page 17

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
in their respective corporate capacities as of the day and year first set forth
above.
 
 
 
 
 
IN WITNESS WHEREOF the Parties have signed and sealed this Agreement.
 

PUREBASE INC.        U.S. MINE CORP                      
/s/ Todd Gauer
   
/s/ A. Scott Dockter
 
By its duly authorized representative 
   
By its duly authorized representative
 
Name:  Todd Gauer    
   
Name:  A. Scott Dockter
  Title:    CFO     Title:    CEO  



 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
Page 18 

--------------------------------------------------------------------------------